Citation Nr: 1020787	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-31 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder and arm disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to July 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a bilateral shoulder and arm 
disability, a low back disability, and a right knee 
disability.  


FINDING OF FACT

In an April 2010 communication, the Veteran withdrew his 
appeal concerning entitlement to service connection for a 
bilateral shoulder and arm disability, a low back disability, 
and a right knee disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issues of entitlement to service connection for a bilateral 
shoulder and arm disability, a low back disability, and a 
right knee disability have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).  

In October 2007, the Veteran submitted a substantive appeal 
perfecting his appeal as to the issues of entitlement to 
service connection for a bilateral shoulder and arm 
disability, a low back disability, and a right knee 
disability, as identified in the September 2007 statement of 
the case.  

In an April 2010 written communication, the Veteran stated 
that he wished to have his pending claims before the Board 
withdrawn.  The Veteran's written statement indicating his 
intention to withdraw the appeal as to these issues satisfies 
the requirements for the withdrawal of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for a bilateral 
shoulder/arm disability, a low back disability, and a right 
knee disability, there remain no allegations of errors of 
fact or law for appellate consideration concerning these 
issues.  The Board therefore has no jurisdiction to review 
these issues.  

Accordingly, the issues of entitlement to service connection 
for a bilateral shoulder and arm disability, a low back 
disability, and a right knee disability are dismissed.  


ORDER

The appeal concerning the issues of entitlement to service 
connection for a bilateral shoulder and arm disability, a low 
back disability, and a right knee disability is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


